—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Leventhal, J.), rendered August 1, 2000, convicting him of intimidating a victim or witness in the second degree, aggravated criminal contempt, criminal contempt in the first degree, criminal contempt in the second degree, assault in the third degree (two counts), and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish his guilt beyond a reasonable doubt of intimidating a victim or witness in the second degree is unpreserved for appellate review (see CPL 470.05 [2]; People v Santos, 86 NY2d 869, 870; People v Gray, 86 NY2d 10, 19). In any event, viewing the evidence in, the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s remaining contention is without merit (see People v Benevento, 91 NY2d 708; People v Baldi, 54 NY2d 137). Ritter, J.P., Goldstein, Crane and Mastro, JJ., concur.